       Case 1:15-md-02657-FDS Document 1245 Filed 12/10/18 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


 IN RE : ZOFRAN® (ONDANSETRON)                       MDL No. 1:15-md-2657-FDS
 PRODUCTS LIABILITY LITIGATION

 This document relates to:
 All Actions

   DEFENDANT GLAXOSMITHKLINE LLC’S MOTION TO IMPOUND GSK’S
 MOTION TO EXCLUDE PLAINTIFFS’ GENERAL CAUSATION EXPERTS UNDER
    FEDERAL RULE OF EVIDENCE 702 AND MEMORANDUM IN SUPPORT


       GlaxoSmithKline LLC (“GSK”) moves to impound its Motion to Exclude Plaintiffs’

General Causation Experts Under Federal Rule of Evidence 702 and Memorandum in Support.

GSK contemporaneously submits a Declaration in Support of this Motion. GSK will submit a

folder marked “FILED UNDER SEAL” containing the filing to the Court.

       The Motion and Memorandum discuss documents and information marked confidential

pursuant to the protective order. To preserve confidentially, GSK hereby requests that the Court

impound the information. Pursuant to MDL Order No. 13 and Local Rule 7.2, the Court should

grant GSK’s Motion, and the filing should “remain under seal until further order of the Court.”

MDL Order No. 13 (Doc. 242), at 12. GSK will separately file a public redacted version.

       WHEREFORE, GSK respectfully requests that this Court grant its Motion to Impound.
       Case 1:15-md-02657-FDS Document 1245 Filed 12/10/18 Page 2 of 3



Dated: December 10, 2018



                                  Respectfully submitted,
                                  GLAXOSMITHKLINE LLC,
                                  By its attorneys,

                                  /s/ Jennifer Stonecipher Hill
                                  Madeleine M. McDonough
                                  Jennifer M. Stevenson
                                  Jennifer Stonecipher Hill
                                  SHOOK, HARDY & BACON L.L.P.
                                  2555 Grand Boulevard
                                  Kansas City, MO 64108
                                  (816) 474-6550
                                  mmcdonough@shb.com
                                  jstevenson@shb.com
                                  jshill@shb.com
                                  (admitted pro hac vice)

                                  Mark D. Seltzer (BBO # 556341)
                                  Brain K. French (BBO # 637856)
                                  NIXON PEABODY LLP
                                  100 Summer Street
                                  Boston, MA 02110
                                  Telephone: 617-345-1000
                                  Facsimile: 617-345-1300
                                  mseltzer@nixonpeabody.com
                                  bfrench@nixonpeabody.com

                                  George W. Vien (BBO #547411)
                                  DONNELLY, CONTROY & GELHAAR LLP
                                  260 Franklin Street, Suite 1600
                                  Boston, MA 02110
                                  (617) 720-2880
                                  gwv@dcglaw.com




                                      2
        Case 1:15-md-02657-FDS Document 1245 Filed 12/10/18 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document, which was filed with the Court through the
CM/ECF system, will be sent electronically to all registered participants as identified on the Notice
of Electronic Filing (“NEF”) and paper copies will be sent via first class mail to those identified
as non-registered participants.

                                             /s/ Jennifer Stonecipher Hill
                                             Jennifer Stonecipher Hill




                                                 3
